Ogden, J.
This cause is now before us on a rehearing granted at the last term of this court, and we have again carefully examined the record, and considered the questions of law presented, as well in the assignment of errors, as the original and supplemental briefs of counsel, and have been unable to satisfy ourselves that there was sufficient error in the former opinion delivered in this cause, to authorize a modification of the judgment. On the contrary, we think a simple statement of the grounds upon which our former opinion was based, will be sufficient to demonstrate the correctness of that opinion.
In August, 1867, the appellee recovered a judgment in the District Court for Fannin county, against the appellants, for the sum of one thousand one hundred and four dollars and nine cents, by default; and at the next term of the court, the appellants filed a simple motion to set aside the judgment of a former term, and for leave to file their answer to plaintiff’s petition, and for a new trial. In their motion for a new trial, they do not attempt to give any cause or equitable excuse for not appearing and answering at the former term, nor any reason for not filing their motion for a new trial as required by the express terms of the law, but appear to have acted as though there was no limit in time for, or right to, a new trial, *197provided they could show to the court, in a simple motion for that purpose, that injustice had been done. We do not understand our laws, or the uniform practice of our courts, as prescribing or recognizing any such right. And while we are willing to admit that there may have been a great wrong committed in the judgment of 1867, yet we are quite positive that the appellants mistook their remedy. After the adjournment of the term of the court in 1867, in which there had been rendered a final judgment, the District Court lost all jurisdiction of the cause, and any order it might thereafter make, without some action by the parties in the nature of an original proceeding, which would confer jurisdiction, would be coram non judice, and consequently void. The appellees had a remedy by an appeal, or writ of error, or they might have brought another action by petition in the nature of a bill of review; or if, as is now claimed, that judgment was absolutely void, the enforcement of the same might have been perpetually enjoined. But a motion for a new trial, or a motion to set aside the judgment, after the adjournment of the term, was not the legitimate and proper remedy, and conferred no jurisdiction upon the court, and the order of the court sustaining that motion, and all subsequent orders and judgment made in the premises, were simple nullities, and should have been wholly disregarded by the court at any subsequent term, unless it were the simple order of striking the cause from the docket, and thereby permitting the enforcement of the judgment of 1867.
We do not think it proper to notice in this opinion the able argument of counsel for appellants, to convince us that the judgment of 1867 was not only erroneous, but null and void; for the reason that we do not think that judgment legitimately before us. But if that judgment is void, then no time can validate it, and the appellants may yet have relief from the hardships of which they complain by pursuing a legitimate and appropriate remedy.
The judgment is re-affirmed.
Affirmed.